Journal Entries (1832-33): Journal 4: (1) Demurrer withdrawn *p. 523. Journal 3: (2) Motion to take bill as confessed and for reference to master *p. 3; (3) bill taken as confessed, referred to master *p. 10; (4) master’s report confirmed, decree *p. 13.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) demurrer to bill of complaint; (5) precipe to set demurrer for argument; (6) motion to take bill as confessed and for reference; (7) master’s report of amount due; (8) decree signed by two of thejudges; (9) money bond—Thomas Palmer to Titus Barber; (10) deed of mortgage— Thomas Palmer and wife to Titus Barber.
Chancery Case 144 of 1831.